DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 11-22-2019. Claims 1–19
are pending and are examined below.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 68, “the generating module 240” is labeled incorrectly. The generating module should be labeled as “220” as generating module was previously defined as in paragraph 67. Furthermore, Examiner notes that the receiving module is defined as 240 in paragraphs 67 and 69.
Appropriate correction is required.



Claim Objection(s)
Claims 1–2, 5, 11–12, 15, and 19 are objected to because of the following informalities:
As to claims 1, 11, and 19,  “the environment” appears to lack antecedent basis.
As to claims 2 and 12,  “obtain the first sensor data” appears to be a grammatical typo.
As to claims 5 and 15,  “the second movable object” appears to lack antecedent basis.
	Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is “a generating module”, “a receiving module”, and “a constructing module” in claims 11–19; “a first localization module” in claims 14–18; and “a second localization module” in claim 17. 
The claims in this application are given their broadest reasonable
interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover
the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.
Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5–10 and 15–18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claims 5 and 15, the recitation “the second moveable object” is vague and indefinite. Namely, there is no mention of a first moveable object, so it is unclear what criteria constitutes a moveable object as “second”. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
	As to claims 6 and 16, the recitation “selecting the second movable object” is vague and indefinite. This limitation appears to recite a paradox as it is unclear, as generally recited in claims 5 and 15, how localization information and second SGM model may be received from a second movable object without first selecting a second movable to receive said localization information and second SGM model from. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
claim 8, the recitation “further” is vague and indefinite. There is no mention of, for example, a first image recording device, laser scanner, or radar sensor. Therefore, it is unclear what criteria constitutes an image recording device, laser scanner, or radar sensor as “further”, and it is unclear what is being claimed in light of Applicant’s original disclosure.
	Claims 7–10 are rejected based upon at least their dependency on claim 5.  
	Claims 17 and 18 are rejected based upon at least their dependency on claim 15.
	Appropriate correction is required.

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–19 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more.

Per Step 1 of the two-step eligibility analysis (See Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 573 U.S. ___ (2014).), claim 1 is directed to a method. Accordingly, claim 1 falls under the statutory category of a process. Claim 11 is directed to a device and claim 19 is directed to a system. Accordingly, claims 11 and 19 fall under the statutory category of a machine.
constructing an environmental model” that includes the steps of:
“generating a first Signatured Gaussian Mixture (SGM) model”
 “constructing a third SGM model”
Under the broadest reasonable interpretation of the claims, the claimed elements can be performed in the human mind. Indeed, generating and constructing a model are drawn to forms of mental processes that can be performed in the human mind, or by a human using a pen and paper. These mental processes have been held to be abstract ideas and ineligible subject matter. Accordingly, the claim recites the abstract idea of a mental process. See MPEP § 2106.04(a)(2).
Per Step 2A, Prong Two, claims 1, 11, and 19 do not integrate the judicial exception into a practical application. In particular, stripped of those claim elements that are directed towards an abstract idea, claims 1, 11, and 19 merely recite:
“receiving a second SGM model”
However, this limitation amounts to no more than mere data gathering, which is a form of an insignificant extra-solution (pre-solution and/or post-solution) activity. See MPEP 2106.05(g). Accordingly, claims 1, 11, and 19 are directed to an abstract idea that is not integrated into a practical application. 
Per Step 2B, claims 1, 11, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Again, stripped of those claim elements that are directed towards an abstract idea, claim 1, 11, and 19 recite “receiving a second SGM model”. This additional claim element represents mere data gathering, which is a form of an insignificant extra-solution 
Continuing, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole. Claims 2–10 depend on and include all the limitations of claim 1. Claims 12–18 depend on and include all the limitations of claim 11.
In regards to claims 2, 10, 12, 18:
Claims 2 and 12 recite, inter alia:
 “generating a Gaussian Mixture model”
“generating at least one signature”
“generating the first SGM model”
Claims 10 and 18 recite:
“combining the first SGM model and the second SGM model”
“mapping the first SGM model and the second SGM model”
These claim recitations are generally directed towards generating a mathematical model and performing calculations. These are mental processes that can be performed in the human mind, or by a human using a pen and paper. Accordingly, claims 10 and 18 directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claims 1 and 11, respectively. See MPEP 2106.04(a)(2). The analysis of claims 2 and 12 will continue below. 
claims 2–6, 8–9, and 12–16:
Claims 2 and 12 recite, inter alia, “obtain[ing] the first sensor data”
Claims 3 and 13 recite “data is received from: an image recording device, a laser scanner, and/or a radar sensor”
Claims 4 and 14 recite “obtaining localization information”
Claims 5 and 15 recite:
“obtaining localization information”
“receiving the second SGM model”
Claims 6 and 16 recite, inter alia, “receiving the second SGM model”
Claim 8 recites “second sensor data from: a further image recording device, a further laser scanner, and/or a further radar sensor”
Claim 9 recites “receiving localization information”
These claim recitations are generally directed towards data gathering, which is a form of an insignificant pre-solution process. Accordingly, claims 2–6, 8–9, and 12–16 are directed towards the abstract idea of a mental process and neither integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception as recited in claims 1 and 11, respectively. See MPEP 2106.04(a)(2). 
In regards to claim 7:
Claim 7 recites “wherein the second part of the environment to corresponds to the environment of the second movable object”
This claim recitation is generally directed towards further limiting the abstract idea of claim 6 without adding significantly more. Accordingly, claim 7 is directed towards the abstract idea of a mental process and neither integrates the See MPEP 2106.04(a)(2).
In light of the Step 2B analysis, claims 1–19, individually or as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As a result, claims 1–19 do not pass the two-step eligibility analysis. Accordingly, claims 1–19 are rejected under 35 U.S.C. § 101 because the claims are directed towards an abstract idea without significantly more. 

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 11–14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Michael et al. (US20210279955A1; hereinafter referred to as Michael) in view of Eckart et al. (US20170249401A1; hereinafter referred to as Eckart).

As to claim 1, Michael discloses generating a first Gaussian Mixture model corresponding to a first part of the environment based on a first sensor data (FIG. 3 shows a high-level view of the methodology for the generation and update of the proposed Hierarchical Gaussian Mixture Model (HGMM). The model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., a local HGMM is analogous to a first Gaussian Mixture model (GMM) corresponding to a first part of the environment.]. See at least ¶ 32. It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., first sensor data corresponding to a first part of the environment may be obtained]. See at least ¶ 54. The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data [i.e., a local HGMM—that is, a first GMM—may be generated based on the first sensor data.]. See at least ¶ 55. See also FIG. 1.)
receiving a second model corresponding to a second part of the environment (The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., the global model is a second Gaussian Mixture model that corresponds to a second part of the environment]. See at least ¶ 32, FIGS. 1, 3. FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., the first GMM—i.e., the local HGMM—and the second HGMM—i.e., the original global HGMM—may be received as to construct a third Gaussian Mixture model—i.e., the updated global HGMM—based on the first and the second Gaussian Mixture models.]. See at least ¶ 45, FIG. 5); and
constructing a third model comprising the first model and the second model (FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., the first GMM—i.e., the local HGMM—and the second HGMM—i.e., the original global HGMM—may be received as to construct a third Gaussian Mixture model—i.e., the updated global HGMM—based on the first and the second Gaussian Mixture models.]. See at least ¶ 45, FIG. 5).
Michael fails to explicitly disclose a Signatured Gaussian Mixture (SGM) model.
However, Eckart teaches a Signatured Gaussian Mixture (SGM) model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses generating a Gaussian Mixture model based on a first sensor data of a first part of the environment and receiving a second Gaussian Mixture model corresponding to a second part of the environment and constructing a third model comprising the first and the second model. Eckart teaches a Signatured Gaussian Mixture model (SGM). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of a Signatured Gaussian Mixture (SGM) model, as taught by Eckart, because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.

Independent claim 11 is rejected under the same rationale as independent claim 1 as the claims recite nearly identical subject matter but for minor differences. 

claims 2 and 12, Michael discloses:
obtaining the first sensor data representing a first part of the environment (It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., first sensor data corresponding to a first part of the environment may be obtained]. See at least ¶ 54.); and
generating a Gaussian Mixture model for the first part of the environment based on the received sensor data (The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data [i.e., a local HGMM—that is, a first GMM—may be generated based on the first sensor data.]. See at least ¶ 55. See also FIG. 1.);
generating the first model for representing the environment, wherein the model comprises the Gaussian Mixture model of the first part of the environment (The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data [i.e., a local HGMM—that is, a first GMM—may be generated based on the first sensor data.]. See at least ¶ 55. See also FIG. 1.).
Michael fails to explicitly disclose:
generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements;
SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first part of the environment and the at least one signature.
However, Eckart teaches:
generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a signature for a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104); and
generating the first SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first part of the environment and the at least one signature (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104).
Michael discloses generating a Gaussian Mixture model for the first part of the environment based on the received sensor data. Eckart teaches generating a signature for identifying elements in the environment, and generating a Signatured Gaussian Mixture model for representing the environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of generating at least one signature for identifying elements in the environment, wherein the signature comprises properties of the elements; and generating the first SGM model for representing the environment, wherein the first SGM model comprises the Gaussian Mixture model of the first part of the environment and the at least one signature, as taught by Eckart, because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
claims 3 and 13, Michael discloses wherein the sensor data is received from an image recording device, a laser scanner, and/or a radar sensor (It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., sensor data may be obtained from a range sensor, which may be a laser scanner, a radar sensor, or the like.]. See at least ¶ 54)

As to claims 4 and 14, Michael discloses wherein the method further comprises obtaining localization information of the first model (The observations acquired via sensors pertaining to the various modalities [e.g., the sensing modality corresponding to the local HGMM (i.e., first model)] are tied to a physical location in the environment [i.e., localization information of the first model may be obtained.]. See at least ¶ 65.)
Michael fails to explicitly disclose the first SGM model.
However, Eckart teaches the first SGM model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses obtaining localization information of the first model. Eckart teaches an SGM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of the first SGM model, as taught by Eckart, because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.

As to claim 19, Michael discloses: 
a generating module configured to generate a first model corresponding to a first part of the environment based on sensor data from said image recording device, laser scanner, and/or radar sensor (FIG. 3 shows a high-level view of the methodology for the generation and update of the proposed Hierarchical Gaussian Mixture Model (HGMM). The model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., a local HGMM is analogous to a first Gaussian Mixture model (GMM) corresponding to a first part of the environment.]. See at least ¶ 32. It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., first sensor data corresponding to a first part of the environment may be obtained]. See at least ¶ 54. The proposed multi-modal model consists of a set of Hierarchical Gaussian Mixture models, one per information modality. For each sensing modality, an HGMM to represent the joint density p(X, Λ-i) is learned based on the input data [i.e., a local HGMM—that is, a first GMM—may be generated based on the first sensor data.]. See at least ¶ 55. See also FIG. 1. It is assumed that the data from different sensors is registered. This implies that, for instance, the R, G, and B values at each location in space observed by the range sensor is known [i.e., sensor data may be obtained from a range sensor, which may be a laser scanner, a radar sensor, or the like.]. See at least ¶ 54).
a receiving module configured to receive a second model corresponding to a second part of the environment (The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., the global model is a second Gaussian Mixture model that corresponds to a second part of the environment]. See at least ¶ 32, FIGS. 1, 3. FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., the first GMM—i.e., the local HGMM—and the second HGMM—i.e., the original global HGMM—may be received as to construct a third Gaussian Mixture model—i.e., the updated global HGMM—based on the first and the second Gaussian Mixture models.]. See at least ¶ 45, FIG. 5); and
a constructing module configured to construct a third model comprising the first SGM model and the second model (FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., the first GMM—i.e., the local HGMM—and the second HGMM—i.e., the original global HGMM—may be received as to construct a third Gaussian Mixture model—i.e., the updated global HGMM—based on the first and the second Gaussian Mixture models.]. See at least ¶ 45, FIG. 5).
Michael fails to explicitly disclose a Signatured Gaussian Mixture (SGM) model.
However, Eckart teaches a Signatured Gaussian Mixture (SGM) model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses generating a Gaussian Mixture model based on a first sensor data of a first part of the environment, and receiving a second Gaussian Mixture model corresponding to a second part of the environment and constructing a third model comprising the first and the second model. Eckart teaches a Signatured Gaussian Mixture model. 
.

Claims 5–10 and 15–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Michael in view of Eckart as applied to claim 1 above, further in view of Gupta et al. (US20170016734A1; hereinafter referred to as Gupta).

As to claims 5 and 15, Michael discloses obtaining localization information of the second model (The observations acquired via sensors pertaining to the various modalities [e.g., the sensing modality corresponding to the global HGMM (i.e., second model)] are tied to a physical location in the environment [i.e., localization information of the first model may be obtained.]. See at least ¶ 65.)
Michael fails to explicitly disclose the second SGM model. 
However, Eckart teaches the second SGM model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses obtaining localization information of the second model. Eckart teaches an SGM model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of the second SGM model, as taught by Eckart, because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
The combination of Michael and Eckart fails to explicitly disclose obtaining localization information of the second model from the second movable object.
However, Gupta teaches obtaining localization information of the second model from the second movable object (A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area. [i.e., localization information of a second model of the second movable object may be obtained from the second movable object.]. See at least ¶¶ 26–27. See also 29–30, 34–37, 40–47 FIGS. 3, 6.).
Michael discloses obtaining localization information of the second model. Eckart teaches an SGM model. Gupta teaches receiving the second model from a movable object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Eckart and include the feature of obtaining localization information of the second model from the second movable object, as taught by Gupta, because obtaining localization information from a movable object is a useful feature for environmental modeling. A moving object—for example, an automobile, satellite, a drone, or the like—enables the dynamic capture of an expansive area of an environment. By obtaining localization information from a second movable object, up-to-date localization information may be obtained that may otherwise be inaccessible to an apparatus (e.g., a first moveable object) that obtains said information. As an illustrative example, a first moveable object may receive localization information of an upcoming intersection from a second moveable object. The localization information may be used to update an environmental model, which may in turn be used for route guidance. Accordingly, environmental modeling is enhanced. 


As to claims 6 and 16, Michael fails to explicitly disclose the SGM model.
However, Eckart teaches the SGM model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of the SGM model, as taught by Eckart, because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
The combination of Michael and Eckart fails to disclose selecting the second movable object according to the localization information of the first model and the localization information of the second model. 
However, Gupta teaches selecting the second movable object according to the localization information of the first model and the localization information of the second model (A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area [i.e., a second movable object is selected according the localization information of the first model and the second model.]. See at least ¶ 26).
Michael discloses obtaining localization information of the first and the second model. Eckart teaches the SGM model. Gupta teaches selecting a second movable object .


As to claim 7, the combination of Michael and Eckart fails to explicitly disclose wherein the second part of the environment corresponds to the environment of the second movable object. 
However, Gupta teaches wherein the second part of the environment corresponds to the environment of the second movable object (A second vehicle may communicate to a first vehicle, features about an intersection which a first vehicle is approaching (e.g., using the fact that the second vehicle had access to the intersection prior to the first vehicle). See at least ¶¶ 27, 94, FIGS. 3, 6.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Eckart and include the feature of wherein the second part of the environment corresponds to the environment of the second movable object, as taught by Gupta, because obtaining the environment of a second movable object is a useful feature for environmental modeling. Indeed, by obtaining the environment from a selected second movable object, up-to-date localization information may be obtained that may otherwise be inaccessible to an apparatus (e.g., a first moveable object) that obtains said information. As an illustrative example, a first moveable object may receive localization information of an upcoming intersection from a selected second moveable object. The environment of the second movable object may be used to update an environmental model, which may in turn be used for route guidance. Accordingly, environmental modeling is enhanced.

As to claim 8, Michael fails to explicitly disclose the SGM model.
However, Eckart teaches the SGM model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses generating a second model based on received second sensor data. Eckart teaches the SGM model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of the SGM model, as taught by Eckart, because a signature, as provided by an SGM, may allow for the classification of objects in an environmental model, such as type, reflectivity, and flatness. The signature may aid a moving object distinguish between external objects in an environment. This may be desirable in operations such as autonomous driving, as navigation may be modified in accordance with the signature of objects as provided by the SGM. Accordingly, the generation of an environmental model is enhanced.
The combination of Michael and Eckart fails to explicitly disclose wherein the second model is generated based on a second sensor data from: a further image recording device, a further laser scanner, and/or a further radar sensor. 
However, Gupta teaches wherein the second model is generated based on a second sensor data from: a further image recording device, a further laser scanner, and/or a further radar sensor (A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area. [i.e., localization information, which may include second sensor data, of a second model of the second movable object may be obtained from the second movable object.]. See at least ¶¶ 26–27. See also 29–30, 34–37, 40–47 FIGS. 3, 6. The second vehicle may be equipped with one or more sensors or components, such as an image capture component or GPS component which enables the second vehicle to accurately provide a lane level location or position [i.e., at least a second (that is, further) image recording device obtains second sensor data for the construction of a second model.]. See at least ¶ 43.).
Michael discloses generating a second model based on received second sensor data. Eckart teaches the SGM model. Gupta teaches obtaining second sensor data from a further image recording device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael Eckart and include the feature of wherein the second model is generated based on a second sensor data from: a further image recording device, a further laser scanner, and/or a further radar sensor, as taught by Gupta, because obtaining second sensor data for modelling is a useful feature in the art. A second moving object—for example, an automobile, satellite, a drone, or the like—enables the dynamic capture of an expansive area of an environment. By obtaining second sensor data from a second movable object, up-to-date localization information may be obtained that may otherwise be inaccessible to an apparatus (e.g., a first moveable object) that obtains said information. As an illustrative example, a first 

As to claims 9 and 17, Michael fails to explicitly disclose the SGM model.
However, Eckart teaches the SGM model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses obtaining localization information of the first and the second model. Eckart teaches the SGM model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and and include the feature of the SGM model, as taught by Eckart, because a signature, as provided by an SGM, may allow for the classification of objects in an 
The combination of Michael and Eckart fails to disclose wherein the method further comprises receiving localization information of the second model from the second movable object. 
However, Gupta teaches wherein the method further comprises receiving localization information of the second model from the second movable object (A system … may gather real-time vehicle information from other vehicles, such as a second vehicle, which have travelled or passed through a target area, such as an intersection, shortly before … a first vehicle arriving at the intersection or target area …. a first vehicle … [may] model a target area and generate predictions accordingly for one or more other vehicles in the target area. [i.e., localization information of a second model of the second movable object may be obtained from the second movable object.]. See at least ¶¶ 26–27. See also 29–30, 34–37, 40–47 FIGS. 3, 6.).
Michael discloses obtaining localization information of the first and the second model. Eckart teaches the SGM model. Gupta teaches receiving localization information of the second model from the second movable object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Michael and Eckart and include the feature of wherein the method further comprises receiving localization information of the second model from the second movable object, as taught by Gupta, because obtaining localization information from a 

As to claims 10 and 18, Michael discloses wherein constructing the third model comprises combining the first model and the second model by mapping the first model and the second model according to the localization information of the first model and the localization information of the second model (The [Hierarchical Gaussian Mixture (HGMM)] model is divided into a local component that represents the region the system is currently observing and a global component which is the model for places the system has already visited [i.e., the local model is a second Gaussian Mixture model that corresponds to second localization information]. See at least ¶ 32, FIG, 3. FIG. 5 shows Algorithm 2, which is the global HGMM incremental update required when the incoming data is significantly novel. This update involves merging the current local HGMM with the global HGMM [i.e., A local HGMM corresponds to a local area of a global HGMM. If there is a novelty in the locality corresponding to the local HGMM, the local HGMM is updated and mapped onto the global HGMM in accordance with both the local and the global HGMMs’ localization information. In other words, a third Gaussian Mixture model (i.e., the updated global HGMM) is constructed based on the mapping of the localization information of the first and the second Gaussian Mixture models (i.e., the old global HGMM and the local HGMM, respectively).]. See at least ¶ 45, FIG. 5). 
Michael fails to explicitly disclose the SGM model.
However, Eckart teaches the SGM model (A GMM hierarchy is defined that includes a number of mixels that represent a plurality of probabilistic occupancy maps …. Each mixel encodes parameters for a corresponding Gaussian basis function, and the mixels are stored in a tree data structure. The parameters may include a mean vector (p), a covariance matrix (Z), and a mixing weight (n). [i.e., a GMM in a GMM hierarchy may be associated with a number of mixels with corresponding parameters.]. See at least ¶¶ 24–25, 110, FIG. 8. A “flatness” of the probabilistic occupancy map is determined. Flatness” refers to a ratio of eigenvalues associated with the minimum and maximum eigenvector of the covariance matrix for the probabilistic occupancy map. [i.e., based on the mixels of a GMM—which contain parameters such as the covariance matrix—a GMM may be associated with a property of flatness, which is analogous to a signature. Accordingly, a Signatured Gaussian Mixture Model (SGM) may be generated.]. See at least ¶ 104). 
Michael discloses constructing a third model by mapping the first model and the second model based on their respective localization information. Eckart teaches the SGM model. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Michael and include the feature of the SGM model, as taught by Eckart, because a signature, as provided by an SGM, may allow for the classification of objects in an environmental 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668